DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 04/12/2021.
Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-20 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered. 

Election/Restrictions
Applicant’s election without traverse of Species 1 (embodiment shown in Figures 48-60) in the reply filed on 11/04/2019 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 6, and 11, the phrase “entirely-smooth curve” render claims 1, 6, and 11 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 62 paragraph 195 of the Specification as originally filed, the bottom surface is disclosed as being entirely-curved.  On page 63 paragraph 197 of the Specification as originally filed, the sidewalls are disclosed as being entirely-curved.  The Specification does not disclose the boundary surface is entirely-smooth curve.  Unless explicitly disclosed, the Drawings are not considered to be drawn to scale and therefore do not disclose the boundary surface is entirely-smooth.  Therefore, the feature is considered new matter.
Claims 3-5, 7-10, and 12-20 are dependent of claims 1, 6, and 11 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 6, and 11, the phrase “entirely-smooth curve” render claims 1, 6, and 11 to be vague and indefinite because the feature has a relative term.  The term “smooth” is a relative term that can only be determined when comparing two objects.  For example, printing paper is considered smooth relative sandpaper, but printing paper is not considered smooth relative to a sheet of glass.  It is unclear what level of smoothness renders the boundary surface “entirely-smooth”.  For examining purposes, prior art that discloses a boundary surface with no sharp edges is interpreted as entirely-smooth.
Claims 3-5, 7-10, and 12-20 are dependent of claims 1, 6, and 11 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bordreaux et al. (2014/0239037) in view of references Esposito et al. (5350400) and Blewett (5480089).
Regarding claim 1, Bordreaux disclose an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a tissue compression surface (202),
wherein a plurality of pockets (210) are defined in said tissue compression surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) comprises a boundary surface comprising:
a perimeter (see Figure 15 above);
a depth profile (see Figure 15 below) defining the depth of said cup along the length of said cup (220, 240);
a first sidewall (226) extending from said perimeter (see Figure 15 below) toward said depth profile (see Figure below); and
a second sidewall (228) extending from said perimeter (see Figure 15 below) toward said depth profile (see Figure 15 below),

wherein the boundary surface extends between a first lateral side (see Figure 14 below) of the cup (220, 240) and a second lateral side (see Figure 14 below) of the cup (220, 240).
(Figures 1, 3, 13-17 and Page 3 paragraph 66, Page 4 paragraph 71, Page 6 paragraph 91, Page 7 paragraph 93) 
However, Bordreaux does not disclose the first sidewall and second side wall are curved and does not disclose the boundary surface is entirely curved.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)
[AltContent: textbox (First Lateral Side)][AltContent: arrow][AltContent: textbox (Second Lateral Side)][AltContent: arrow][AltContent: textbox (Boudreaux et al.)]
    PNG
    media_image1.png
    271
    674
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Entry Zone)][AltContent: arrow][AltContent: textbox (Exit Zone)][AltContent: arrow][AltContent: textbox (Transition Zone)][AltContent: textbox (Depth Profile)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Perimeter)][AltContent: textbox (Boudreaux et al.)]
    PNG
    media_image2.png
    366
    752
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sidewalls of Bordreaux to be curved since column 8 lines 64-67 of Esposito et al. states such a modification would help ensure the desired shape of the staple legs is achieved.
Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), wherein the bottom surface has as slope different from the sidewalls.  (Figure 5, 12 and Column 3 lines 8-23, 53-58)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the bottom surface of Bordreaux by incorporating a radius of curvature since column 3 lines 53-58 of Blewett states such a modification would allow the pocket to better receive a staple leg with a round cross-section shape.

Regarding claim 3, Bordreaux discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux modified by Esposito et al. and Blewett do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.
It would have been obvious to the person of ordinary skill in the art to have sidewalls have an angle between 55° and 80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-B)]  On page 63 paragraph 198 of the Specification, the constant angle is disclosed, in various instances, as being between 55° and 80°, and is disclosed, in other instances, as being less than 55° or more than 80°.  The Specification does not disclose any criticality for the claimed range.
Therefore, it would have been prima facie obvious to modify Bordreaux, Esposito et al., and Blewett to obtain the invention as specified in claim 3 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 4, Bordreaux modified by Esposito et al. and Blewett disclose a bottom surface (Bordreaux – 222, 224) intermediate said first curved sidewall (Bordreaux – 226) and second curved sidewall (Bordreaux – 228), wherein said first curved sidewall (Bordreaux – 226) comprises a first radius of curvature at a first cross-sectional location, wherein said bottom surface (Bordreaux – 222, 224) comprises a second radius of curvature at said first cross-sectional location, and wherein said second radius of curvature is different than said first radius of curvature. (Blewett – Column 3 lines 53-58)
Regarding claim 5, Bordreaux modified by Esposito et al. and Blewett disclose the bottom surface (Bordreaux – 222, 224) comprises a variable radius (Blewett – R) of curvature along the length thereof. (Blewett – Column 3 lines 59-64)
Regarding claim 6, Bordreaux disclose an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a planar surface (202),
wherein a plurality of pockets (210) are defined in said planar surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) comprises a boundry surface comprising:
a perimeter (see Figure 15 above); and
a depth profile (see Figure 15 above) defining the depth of said cup along the length of said cup (220, 240), and

(Figures 1, 3, 13-17 and Page 3 paragraph 66, Page 4 paragraph 71, Page 6 paragraph 91, Page 7 paragraph 93)
However, Bordreaux does not disclose the boundary surface comprises a plurality of longitudinally-offset profile curvatures and boundary surface is entirely curved.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sidewalls of Bordreaux to be curved since column 8 lines 64-67 of Esposito et al. states such a modification would help ensure the desired shape of the staple legs is achieved.
Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), wherein the bottom surface has as slope different from the sidewalls.  (Figure 5, 12 and Column 3 lines 8-23, 53-58)

When modifying Bordreaux in view of Esposito et al. and Blewett, the curved sidewalls is interpreted as the first arc intersecting said perimeter and the bottom surface with a cross-sectional radius of curvature is interpreted as the second arc.
Bordreaux disclose a curved transition between the side walls and the bottom surface. (Figures 14-15)  When modifying Bordreaux in view Esposito et al. and Blewett, the transition zone between the curved side walls and the curved bottom surface will also be curved.  This implies there would be no creases or sharp edges between the curved side and the curved bottom surface.  Therefore, Bordreaux modified by Esposito et al. and Blewett disclose the boundary surface is an entirely-smooth curve.
Regarding claim 7, Bordreaux modified by Esposito et al. and Blewett disclose each said plurality of curvatures comprises a second arc comprising a second radius of curvature, wherein the second radius of curvature is different than said first radius of curvature.  (Blewett – Column 3 lines 8-23)
Regarding claim 8, Bordreaux discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux modified by Esposito et al. and Blewett do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.

Therefore, it would have been prima facie obvious to modify Bordreaux, Esposito et al., and Blewett to obtain the invention as specified in claim 8 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 9, Bordreaux modified by Esposito et al. and Blewett disclose a first sidewall (Bordreaux – 226) extending from said perimeter (Bordreaux – see Figure 15 above) toward said depth profile (Bordreaux – see Figure 15 above), a second sidewall (Bordreaux – 228) extending from said perimeter (Bordreaux – see Figure 15 above) toward said depth profile (Bordreaux – see Figure 15 above), and an inflection surface (Bordreaux – 222, 224) extending intermediate said first sidewall (Bordreaux – 226) and the second sidewall (Bordreaux – 228), wherein said inflection surface (Bordreaux – 222, 224) is entirely-curved.  (Bordreaux – Figure 13-17 and Page 7 paragraph 93) (Blewett – Figure 12 and Column 3 lines 53-58)
Regarding claim 10, Bordreaux modified by Esposito et al. and Blewett disclose the depth of said cup (Bordreaux – 220, 240) varies along the length thereof. (Bordreaux – Figure 13-17)
Regarding claim 11, Bordreaux discloses an end effector (12), comprising:
a stapling cartridge (37) comprising a staple (250) comprising a leg (270, 290); and
an anvil (200) comprising a planar surface (202),
wherein a plurality of pockets (210) are defined in said planar surface (202),
wherein said plurality of pockets (210) comprises a pocket comprising a cup (220, 240) configured to form said leg (270, 290),
wherein said cup (220, 240) comprises a boundry surface comprising:
a perimeter (see Figure 15 below);
a depth profile (see Figure 15 above) defining the depth of said cup along the length of said cup (220, 240); and
a plurality of longitudinally-offset profile curvatures (222, 224) intersecting said perimeter (see Figure 15 below) and said depth profile (see Figure 15 below),
wherein said plurality of longitudinally-offset profile curvatures (222, 224) intersect said perimeter at a first angle, and
wherein the boundary surface extends between a first lateral side (see Figure 14 above) of the cup (220, 240) and a second lateral side of the cup (220, 240).

However, Bordreaux does not disclose the boundary surface comprises a plurality of longitudinally-offset profile curvatures and boundary surface is entirely curved.
Esposito et al. disclose an anvil (24) comprising a tissue compression surface (28), wherein a plurality of pockets (30) are defined in said tissue compression surface (28), wherein the pockets comprises a first curved sidewall (32) and a second curved sidewall (34). (Figures 7-9 and Column 8 lines 31-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sidewalls of Bordreaux to be curved since column 8 lines 64-67 of Esposito et al. states such a modification would help ensure the desired shape of the staple legs is achieved.
Blewett discloses an anvil (18) comprising a tissue compression surface (26), wherein a plurality of pockets (24) are defined in said tissue compression surface (26), wherein the pockets comprises a bottom surface (28) situated between two sidewalls (58), wherein the bottom surface (28) has a cross-sectional radius of curvature (R), wherein the bottom surface has as slope different from the sidewalls.  (Figure 5, 12 and Column 3 lines 8-23, 53-58)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the bottom surface of Bordreaux by incorporating a radius of curvature since column 3 lines 53-58 
When modifying Bordreaux in view of Esposito et al. and Blewett, the curved sidewalls is interpreted as the first arc intersecting said perimeter and the bottom surface with a cross-sectional radius of curvature is interpreted as the second arc.
Bordreaux disclose a curved transition between the side walls and the bottom surface. (Figures 14-15)  When modifying Bordreaux in view Esposito et al. and Blewett, the transition zone between the curved side walls and the curved bottom surface will also be curved.  This implies there would be no creases or sharp edges between the curved side and the curved bottom surface.  Therefore, Bordreaux modified by Esposito et al. and Blewett disclose the boundary surface is an entirely-smooth curve.
Since the boundary surface is an entirely-smooth curve, the curve is interpreted to define a slope at each point of said curve.
Regarding claim 12, Bordreaux modified by Esposito et al. and Blewett disclose said end effector (Bordreaux – 12) is movable between an open position and clamped position, and wherein said leg (Bordreaux – 270, 290) is aligned with said cup (Bordreaux – 220, 240) when said end effector (Bordreaux – 12) is in said clamed position. (Bordreaux – Page 4 paragraphs 70-71)
Regarding claim 13, Bordreaux modified by Esposito et al. and Blewett disclose said plurality of longitudinally offset profile curvatures (Bordreaux – 222, 224) comprises a first curvature (Bordreaux – 222) and a second curvature (Bordreaux – 224), wherein said perimeter (Bordreaux – see Figure 15 above) of said cup (Bordreaux – 220, 240) extends around a staple entry zone (Bordreaux – see Figure 15 above), a staple exit 
Regarding claim 14, Bordreaux discloses the longitudinally-offset profile curvatures can comprises a plurality of surfaces that are defined by a plurality of radii. (Page 8 paragraph 101)  This means Bordreaux discloses an embodiment comprising three curvatures each having a different radii.
Therefore, Bordreaux modified by Esposito et al. and Blewett disclose a third curvature intersecting said perimeter at a second angel in said entry zone, and wherein said second angel is different than said first angle.
Regarding claim 15, Bordreaux discloses the longitudinally-offset profile curvatures can comprises a plurality of surfaces that are defined by a plurality of radii. (Page 8 paragraph 101)  This means Bordreaux discloses an embodiment comprising three curvatures each having a different radii.
Therefore, Bordreaux modified by Esposito et al. and Blewett disclose a third curvature intersecting said perimeter at a second angel in said exit zone, and wherein said second angel is different than said first angle.
Regarding claim 16, Bordreaux modified by Esposito et al. and Blewett disclose a first sidewall (Bordreaux – 226) extending from a first lateral side of said cup (Bordreaux – 220, 240); and a second sidewall (Bordreaux – 228) extending from a second lateral 
Regarding claim 17, Bordreaux modified by Esposito et al. and Blewett disclose the second sidewall (Bordreaux – 228) meets said planar surface (Bordreaux – 202) at said first angle along the length of said transition zone (Bordreaux – See Figure 15 above). (Bordreaux – Figure 13-17 and Page 7 paragraph 93)
Regarding claim 18, Bordreaux discloses the sidewalls are vertically angled such that the lower regions of the sidewalls are closer to each other than the upper regions of the sidewalls.
However, Bordreaux modified by Esposito et al. and Blewett do not explicitly disclose the angle of the sidewalls is between 55 degrees and 80 degrees.
It would have been obvious to the person of ordinary skill in the art to have sidewalls have an angle between 55° and 80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.05 (II-B)]  On page 63 paragraph 198 of the Specification, the constant angle is disclosed, in various instances, as being between 55° and 80°, and is disclosed, in other instances, as being less than 55° or more than 80°.  The Specification does not disclose any criticality for the claimed range.

Regarding claim 19, Bordreaux modified by Esposito et al. and Blewett disclose each said longitudinally-offset profile are devoid of linear portions. (Esposito et al. – Figure 7-8)
Regarding claim 20, Bordreaux modified by Esposito et al. and Blewett disclose each said longitudinally-offset profile curvature comprises a parabolic curvature. (Esposito et al. – Figure 7-8)

Response to Arguments
The Amendments filed on 04/12/2021 have been entered.  Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-20 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Bordreaux et al. (2014/0239037) modified by references Esposito et al. (5350400) and Blewett (5480089), Examiner finds the arguments not persuasive.
Applicant states:
A portion of the pocket disclosed by Esposito '400 is curved and portion of the pocket disclosed by Blewett '089 is curved. However, none of the cited references disclose a boundary surface which is an entirely- smooth curve. The pocket of Esposito '400 comprises a crease, or ridge, at the bottom of the pocket and the pocket of Blewett '089 comprises linear walls and an inflection ridge between the walls and the bottom groove.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bordreaux disclose a staple forming cup comprising sidewalls and a bottom surface, wherein the cup further comprises a curved transition between the side walls and the bottom surface. (Figures 14-15)  Esposito et al. discloses a staple forming cup comprising curved side walls. (Figures 7-9)  Blewett discloses a staple forming cup comprising a curved bottom surface. (Figures 5, 12)
When modifying Bordreaux in view Esposito et al. and Blewett, the transition zone between the curved side walls and the curved bottom surface will also be curved.  This implies there would be no creases or sharp edges between the curved sides and the curved bottom surface.  Therefore, Bordreaux modified by Esposito et al. and Blewett disclose the boundary surface is an entirely-smooth curve.
Applicant states:
Even if the references were combined in the manner suggested by the Examiner, inflection ridges, or creases, would still be present in the proposed combination between the various surfaces and thus, the boundary surface would not be an entirely-smooth curve.

Since Applicant did not provide any teaching or explanation to support the assertion that the combination of references would create inflection ridges or creases, 
Furthermore, it is known in the art that it is desirable to have smooth surfaces in a staple forming cup.  For example, reference Whiteman et al. (8008598) discloses the need to form staple forming cups having smooth surfaces in order to prevent the staple leg from jamming or buckling as it travels along said surface. (Column 6 lines 31-36)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 17, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731